In a proceeding pursuant to CPLR article 78, the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Suffolk County (Werner, J.), dated July 22, 1997, as upon, in effect, denying their motion to dismiss the petition, granted the petition to the extent of permitting the petitioner to file a real property tax assessment complaint nunc pro tunc.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the petitioner permission to file a real property tax assessment complaint with the appellants nunc pro tunc (see, Matter of Adventist Home v Board of Assessors, 83 NY2d 878). Furthermore, we reject the contention that the court should not have granted the relief requested in the petition upon denial of the appellants’ motion to dismiss, without first permitting the appellants to submit an answer to the petition. The facts in this matter were entirely undisputed, and *414the determination involved only questions of law which were argued by the parties on the motion (see, O’Hara v Del Bello, 47 NY2d 363; Briedis v Village of Tuxedo Park, 156 AD2d 744). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.